Exhibit 10.1.12

CARDINAL HEALTH, INC.

RESTRICTED SHARE UNITS AGREEMENT

This Restricted Share Units Agreement (this “Agreement”) is entered into in
Franklin County, Ohio. On [grant date] (the “Grant Date”), Cardinal Health, Inc,
an Ohio corporation (the “Company”), has awarded to [employee name] (“Awardee”)
[# of shares] Restricted Share Units (the “Restricted Share Units” or “Award”),
representing an unfunded unsecured promise of the Company to deliver common
shares, without par value, of the Company (the “Shares”) to Awardee as set forth
herein. The Restricted Share Units have been granted pursuant to the Cardinal
Health, Inc. 2005 Long-Term Incentive Plan, as amended to date (the “Plan”), and
shall be subject to all provisions of the Plan, which are incorporated herein by
reference, and shall be subject to the provisions of this Agreement. Capitalized
terms used in this Agreement which are not specifically defined shall have the
meanings ascribed to such terms in the Plan.

1. Vesting. [CLIFF ALTERNATIVE: The Restricted Share Units shall vest on the
[            ] anniversary of the Grant Date (the “Vesting Date”), subject to
the provisions of this agreement, including those relating to the Awardee’s
continued employment with the Company and its Affiliates (collectively, the
“Cardinal Group”).] [INSTALLMENT ALTERNATIVE: The Restricted Share Units shall
vest in [            ] installments, which shall be as nearly equal as possible,
on the [            ] anniversaries of the Grant Date (each a “Vesting Date”
with respect to the portion of the Restricted Share Units scheduled to vest on
such date), subject in each case to the provisions of this Agreement, including
those relating to the Awardee’s continued employment with the Company and its
Affiliates (collectively, the “Cardinal Group”).] Notwithstanding the foregoing,
in the event of a Change of Control prior to Awardee’s Termination of
Employment, the Restricted Share Units shall vest in full.

2. Transferability. The Restricted Share Units shall not be transferable.

3. Termination of Employment.

(a) General. Except as set forth below, if a Termination of Employment occurs
prior to the vesting of a Restricted Share Unit, such Restricted Share Unit
shall be forfeited by Awardee immediately after such Termination of Employment.

(b) Death or Disability. If a Termination of Employment occurs prior to the
vesting in full of the Restricted Share Units by reason of Awardee’s death or
Disability, but at least 6 months from the Grant Date, then any unvested
Restricted Share Units shall immediately vest in full and shall not be
forfeited.

(c) Retirement. If a Termination of Employment occurs prior to the vesting in
full of the Restricted Share Units by reason of Awardee’s Retirement, but at
least 6 months from the Grant Date, then a Ratable Portion of each installment
of the Restricted Share Units that would have vested on each future Vesting Date
shall immediately vest and not be forfeited. Such Ratable Portion shall, with
respect to the applicable installment, be an amount equal to such installment of
the Restricted Share Units scheduled to vest on the applicable Vesting Date
multiplied by a fraction, the numerator of which shall be the number of days
from the Grant Date through the date of such termination, and the denominator of
which shall be the number of days from the Grant Date through such Vesting Date.

4. Special Forfeiture and Repayment Rules. This Agreement contains special
forfeiture and repayment rules intended to encourage conduct that protects the
Cardinal Group’s legitimate business assets and discourage conduct that
threatens or harms those assets. The Company does not intend to have the
benefits of this Agreement reward or subsidize conduct detrimental to the
Company, and therefore will require the forfeiture of the benefits offered under
this Agreement and the repayment of gains obtained from this Agreement,
according to the rules specified below. Activities that trigger the forfeiture
and repayment rules are divided into two categories: Misconduct and Competitor
Conduct.

(a) Misconduct. During employment with the Cardinal Group and for three years
after the Termination of Employment for any reason, Awardee agrees not to engage
in Misconduct. If Awardee engages in Misconduct during employment or within
three years after the Termination of Employment for any reason, then

(i) Awardee immediately forfeits the Restricted Share Units that have not yet
vested or that vested at any time within three years prior to the Misconduct and
have not yet been paid pursuant to Paragraph 5 hereof, and those forfeited
Restricted Share Units shall automatically terminate, and

 

1



--------------------------------------------------------------------------------

(ii) Awardee shall, within 30 days following written notice from the Company,
pay to the Company in cash an amount equal to (A) the gross gain to Awardee
resulting from the payment of Restricted Share Units pursuant to Paragraph 5
hereof that had vested at any time within three years prior to the date the
Misconduct first occurred (as determined by the Administrator) less (B) $1.00.
The gross gain is the market value of the Shares represented by the Restricted
Share Units on the date of receipt.

As used in this Agreement, “Misconduct” means

(A) disclosing or using any of the Cardinal Group’s confidential information (as
defined by the applicable Cardinal Group policies and agreements) without proper
authorization from the Cardinal Group or in any capacity other than as necessary
for the performance of Awardee’s assigned duties for the Cardinal Group;

(B) violation of applicable Cardinal Group policies, including but not limited
to conduct which would constitute a breach of any representation or certificate
of compliance signed by Awardee;

(C) fraud, gross negligence or willful misconduct by Awardee, including but not
limited to fraud, gross negligence or willful misconduct causing or contributing
to a material error resulting in a restatement of the financial statements of
any member of the Cardinal Group;

(D) directly or indirectly soliciting or recruiting for employment or contract
work on behalf of a person or entity other than a member of the Cardinal Group,
any person who is an employee, representative, officer or director in the
Cardinal Group or who held one or more of those positions at any time within the
12 months prior to Awardee’s Termination of Employment;

(E) directly or indirectly inducing, encouraging or causing an employee of the
Cardinal Group to terminate his/her employment or a contract worker to terminate
his/her contract with a member of the Cardinal Group;

(F) any action by Awardee and/or his or her representatives that either does or
could reasonably be expected to undermine, diminish or otherwise damage the
relationship between the Cardinal Group and any of its customers, prospective
customers, vendors, suppliers and/or employees known to Awardee; and

(G) breaching any provision of any employment or severance agreement with a
member of the Cardinal Group.

(b) Competitor Conduct. If Awardee chooses to engage in Competitor Conduct
during employment or within one year after the Termination of Employment for any
reason, then

(i) Awardee immediately forfeits the Restricted Share Units that have not yet
vested or that vested at any time within one year prior to the Competitor
Conduct and have not yet been paid pursuant to Paragraph 5 hereof, and those
forfeited Restricted Share Units shall automatically terminate, and

(ii) Awardee shall, within 30 days following written notice from the Company,
pay to the Company in cash an amount equal to (A) the gross gain to Awardee
resulting from the payment of Restricted Share Units pursuant to Paragraph 5
hereof that had vested at any time since the earlier of one year prior to the
date the Competitor Conduct first occurred (as determined by the Administrator)
or one year prior to the Termination of Employment, if applicable, less
(B) $1.00. The gross gain is the market value of the Shares represented by the
Restricted Share Units on the date of receipt.

 

2



--------------------------------------------------------------------------------

As used in this Agreement, “Competitor Conduct” means accepting employment with,
or directly or indirectly providing services to, a Competitor in the United
States. If Awardee has a Termination of Employment and Awardee’s
responsibilities to the Cardinal Group were limited to a specific territory or
territories within or outside the United States during the 24 months prior to
the Termination of Employment, then Competitor Conduct shall be limited to that
specific territory or territories. A “Competitor” shall mean any person or
business that competes with the products or services provided by a member of the
Cardinal Group for which Awardee had business responsibilities within 24 months
prior to Termination of Employment or about which Awardee obtained confidential
information (as defined by the applicable Cardinal Group policies or
agreements).

(c) General.

(i) Nothing in this Paragraph 4 shall constitute or be construed as a
“noncompete” covenant or other restraint on employment or trade. The provisions
of this paragraph do not prevent, nor are they intended to prevent, Awardee from
seeking or accepting employment or other work outside the Cardinal Group. The
execution of this Agreement is voluntary. Awardee is free to choose to comply
with the terms of this Agreement and receive the benefits offered or else reject
this Agreement with no adverse consequences to Awardee’s employment with the
Cardinal Group.

(ii) Awardee agrees to provide the Company with at least 10 days written notice
prior to accepting employment with or providing services to a Competitor within
one year after Termination of Employment.

(iii) Awardee acknowledges receiving sufficient consideration for the
requirements of this Paragraph 4, including Awardee’s receipt of the Restricted
Share Units. Awardee further acknowledges that the Company would not provide the
Restricted Share Units to Awardee without Awardee’s promise to abide by the
terms of this Paragraph 4. The parties also acknowledge that the provisions
contained in this Paragraph 4 are ancillary to, or part of, an otherwise
enforceable agreement at the time this Agreement is made.

(iv) Awardee may be released from the obligations of this Paragraph 4 if and
only if the Administrator determines, in writing and in the Administrator’s sole
discretion, that a release is in the best interests of the Company.

 

3



--------------------------------------------------------------------------------

5. Payment.

(a) General. Subject to the provisions of Paragraph 4 of this Agreement and
Paragraphs 5(b), (c), (d) and (e) below, on the date of vesting of any
Restricted Share Unit, Awardee shall be entitled to receive from the Company
(without any payment on behalf of Awardee other than as described in Paragraph
10) the Shares represented by such Restricted Share Unit.

(b) Death. Notwithstanding anything herein to the contrary, in the event that
such Restricted Share Units vest prior to the applicable Vesting Date as a
result of Awardee’s Termination of Employment due to death, Awardee shall be
entitled to receive the corresponding Shares from the Company on the date of
such vesting.

(c) Disability and Retirement. Notwithstanding anything herein to the contrary,
in the event that such Restricted Share Units vest prior to the applicable
Vesting Date as a result of Awardee’s Termination of Employment due to
Disability or Retirement, Awardee shall be entitled to receive the corresponding
Shares from the Company on the date of Awardee’s “separation from service”
(determined in accordance with Section 409A of the Code); provided, however,
that if Awardee on the date of separation from service is a “specified employee”
(certain officers of the Cardinal Group within the meaning of Section 409A of
the Code determined using the identification methodology selected by the Company
from time to time), Awardee shall be entitled to receive the corresponding
Shares from the Company on the date that is the first day of the seventh month
after the date of Awardee’s separation from service.

(d) Change of Control. Notwithstanding anything herein to the contrary, in the
event that such Restricted Share Units vest prior to the applicable Vesting Date
as a result of a Change of Control, Awardee shall be entitled to receive the
corresponding Shares from the Company on the date of such vesting; provided,
however, that if Restricted Share Units vest as a result of the occurrence of a
Change of Control under circumstances where such occurrence would not qualify as
a permissible date of distribution under Section 409A(a)(2)(A) of the Code, and
the regulations thereunder, and where Section 409A of the Code applies to such
distribution, Awardee shall be entitled to receive the corresponding Shares from
the Company on the date that would have otherwise applied pursuant to Paragraphs
5(a), (b), or (c).

(e) Elections to Defer Receipt. Elections to defer receipt of the Shares beyond
the date of payment provided herein may be permitted in the discretion of the
Administrator pursuant to procedures established by the Administrator in
compliance with the requirements of Section 409A of the Code.

6. Dividend Equivalents. Awardee shall not receive cash dividends on the
Restricted Share Units, but shall receive a dividend equivalent payment from the
Company in an amount equal to the dividends that would have been paid on each
Share paid under this Agreement if it had been outstanding between the Grant
Date and the Vesting Date (i.e., based on the record date for cash dividends).
Subject to an election to defer receipt as permitted under Paragraph 5(e),
dividend equivalent payments will be paid in cash on the Vesting Date.

7. Holding Period Requirement. If Awardee is classified as an “officer” of the
Company within the meaning of Rule 16a-1(f) under the Securities Exchange Act of
1934, as amended, on the Grant Date, then, as a condition to receipt of the
Restricted Share Units, Awardee hereby agrees to hold, until the first
anniversary of the applicable Vesting Date (or, if earlier, the date of
Awardee’s Termination of Employment), the Shares issued pursuant to payment of
such units (less any portion thereof withheld in order to satisfy all applicable
federal, state, local or foreign income, employment or other tax).

8. Right of Set-Off. By accepting these Restricted Share Units, Awardee consents
to a deduction from, and set-off against, any amounts owed to Awardee that are
not treated as “non-qualified deferred compensation” under Section 409A of the
Code by any member of the Cardinal Group from time to time (including, but not
limited to, amounts owed to Awardee as wages, severance payments or other fringe
benefits) to the extent of the amounts owed to the Cardinal Group by Awardee
under this Agreement.

9. No Shareholder Rights. Awardee shall have no rights of a shareholder with
respect to the Restricted Share Units, including, without limitation, Awardee
shall not have the right to vote the Shares represented by the Restricted Share
Units until such Shares vest and are issued to Awardee.

 

4



--------------------------------------------------------------------------------

10. Withholding Tax.

(a) Generally. Awardee is liable and responsible for all taxes owed in
connection with the Restricted Share Units (including taxes owed with respect to
the cash payments described in Paragraph 6 hereof), regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the Restricted Share Units. The Company does not make any
representation or undertaking regarding the tax treatment or the treatment of
any tax withholding in connection with the grant or vesting of the Restricted
Share Units or the subsequent sale of Shares issuable pursuant to the Restricted
Share Units. The Company does not commit and is under no obligation to structure
the Restricted Share Units to reduce or eliminate Awardee’s tax liability.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Restricted Share Units (e.g., vesting or payment) that the Company determines
may result in any domestic or foreign tax withholding obligation, whether
national, federal, state or local, including any employment tax obligation (the
“Tax Withholding Obligation”), Awardee is required to arrange for the
satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company. Unless Awardee elects to satisfy the Tax
Withholding Obligation by an alternative means that is then permitted by the
Company, Awardee’s acceptance of this Agreement constitutes Awardee’s
instruction and authorization to the Company to withhold on Awardee’s behalf the
number of Shares from those Shares issuable to Awardee under this Award as the
Company determines to be sufficient to satisfy the Tax Withholding Obligation as
and when any such Tax Withholding Obligation becomes due. In the case of any
amounts withheld for taxes pursuant to this provision in the form of Shares, the
amount withheld shall not exceed the minimum required by applicable law and
regulations. The Company shall have the right to deduct from all cash payments
paid pursuant to Paragraph 6 hereof the amount of any taxes which the Company is
required to withhold with respect to such payments.

11. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement shall be governed by the laws of the State of Ohio, without regard to
principles of conflicts of law, except to the extent superseded by the laws of
the United States of America. The parties agree and acknowledge that the laws of
the State of Ohio bear a substantial relationship to the parties and/or this
Agreement and that the Restricted Share Units and benefits granted herein would
not be granted without the governance of this Agreement by the laws of the State
of Ohio. In addition, all legal actions or proceedings relating to this
Agreement shall be brought exclusively in state or federal courts located in
Franklin County, Ohio and the parties executing this Agreement hereby consent to
the personal jurisdiction of such courts. Awardee acknowledges that the
covenants contained in Paragraph 4 of this Agreement are reasonable in nature,
are fundamental for the protection of the Company’s legitimate business and
proprietary interests, and do not adversely affect Awardee’s ability to earn a
living. In the event that it becomes necessary for the Company to institute
legal proceedings under this Agreement, Awardee shall be responsible to the
Company for all costs and reasonable legal fees incurred by the Company in
connection with the proceedings. Any provision of this Agreement which is
determined by a court of competent jurisdiction to be invalid or unenforceable
should be construed or limited in a manner that is valid and enforceable and
that comes closest to the business objectives intended by the provision, without
invalidating or rendering unenforceable the remaining provisions of this
Agreement.

12. Action by the Administrator. The parties agree that the interpretation of
this Agreement shall rest exclusively and completely within the sole discretion
of the Administrator. The parties agree to be bound by the decisions of the
Administrator with regard to the interpretation of this Agreement and with
regard to any and all matters set forth in this Agreement. In fulfilling its
responsibilities hereunder, the Administrator may rely upon documents, written
statements of the parties, financial reports or other material as the
Administrator deems appropriate. The parties agree that there is no right to be
heard or to appear before the Administrator and that any decision of the
Administrator relating to this Agreement, including, without limitation, whether
particular conduct constitutes Misconduct or Competitor Conduct, shall be final
and binding. The Administrator may delegate its functions under this Agreement
to an officer of the Cardinal Group designated by the Administrator.

13. Prompt Acceptance of Agreement. The Restricted Share Unit grant evidenced by
this Agreement shall, at the discretion of the Administrator, be forfeited if
this Agreement is not manually executed and returned to the Company, or
electronically executed by Awardee by indicating Awardee’s acceptance of this
Agreement in accordance with the acceptance procedures set forth on the
Company’s third-party equity plan administrator’s web site, within 90 days of
the Grant Date.

 

5



--------------------------------------------------------------------------------

14. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Restricted Share Unit grant under and participation in the Plan or future
Restricted Share Units that may be granted under the Plan by electronic means or
to request Awardee’s consent to participate in the Plan by electronic means.
Awardee hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of restricted share unit grants and the execution of
restricted share unit agreements through electronic signature.

15. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by Awardee to the Company will
be in writing and will be deemed sufficient if delivered by hand, nationally
recognized overnight courier, or certified or registered mail, return receipt
requested, postage prepaid, and will be effective upon delivery to the Company
at the address set forth below:

Cardinal Health, Inc.

7000 Cardinal Place

Dublin, Ohio 43017

Attention: General Counsel

All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to Awardee.

16. Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Human Resources and Compensation
Committee or the Board of Directors or that was approved in writing by an
officer of the Company pursuant to delegated authority of the Human Resources
and Compensation Committee provides for greater benefits to Awardee with respect
to vesting of the Award on Termination of Employment, than provided in this
Agreement or in the Plan, then the terms of such Employment Arrangement with
respect to vesting of the Award on Termination of Employment by reason of such
specified events shall supersede the terms hereof to the extent permitted by the
terms of the Plan.

17. Amendment. Any amendment to the Plan will be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall impair the rights of Awardee with respect to an
outstanding Restricted Share Unit unless agreed otherwise by Awardee and the
Company, which agreement must be in writing and signed by Awardee and the
Company. Other than following a Change of Control, no such agreement shall be
required if the Administrator determines in its sole discretion that such
amendment either (a) is required or advisable in order for the Company, the Plan
or the Restricted Share Units to satisfy any Applicable Law or to meet the
requirements of any accounting standard or (b) is not reasonably likely to
significantly diminish the benefits provided under the Restricted Share Units,
or that any such diminishment has been adequately compensated.

 

CARDINAL HEALTH, INC. By:     Its:    

 

6



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

Awardee hereby: (a) acknowledges that he or she has received a copy of the Plan,
a copy of the Company’s most recent annual report to shareholders and other
communications routinely distributed to the Company’s shareholders, and a copy
of the Plan Description pertaining to the Plan; (b) accepts this Agreement and
the Restricted Share Units granted to him or her under this Agreement subject to
all provisions of the Plan and this Agreement, including the provisions in the
Agreement regarding “Misconduct” and “Competitor Conduct” and “Special
Forfeiture and Repayment Rules” set forth in Paragraph 4 above; (c) represents
that he or she understands that the acceptance of this Agreement through an
on-line or electronic system, if applicable, carries the same legal significance
as if he or she manually signed the Agreement; and (d) agrees that no transfer
of the Shares delivered in respect of the Restricted Share Units shall be made
unless the Shares have been duly registered under all applicable Federal and
state securities laws pursuant to a then-effective registration which
contemplates the proposed transfer or unless the Company has received a written
opinion of, or satisfactory to, its legal counsel that the proposed transfer is
exempt from such registration.

 

[     Awardee’s Signature   Date]

 

7